DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 has been considered by the examiner.  The case remains allowable, and as such this corrected notice of allowability is being issued.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims as amended distinguish over the art of record, and the art as a whole via clarifying the updating scans only modify the first surface portion with the second scan data of the intraoral cavity, while leaving the rest of the model intact (“updating the first model by modifying only …”).  This distinguishes over the cited references, which deal only with recapturing scans of a static intra-oral region.  The scanning methodology disclosed by the closest prior art, the Kriveshko WIPO reference (WO2007084647A2), does not provide for (or suggest) generating a composite scan after intra-oral modifications are made.  Rather, it teaches away from this, teaching that entirely new scans should be made.
In ¶121-122, the Kriveshko WIPO reference (WO2007084647A2) describes an iterative approach to managing a preparation where "a dentist may repeat steps of tooth removal and scanning until a satisfactory surface preparation is achieved."  This has an important distinction from the instant applications' claims, which provide a composite scan based on both a first (initial) and second (post-
In view of the above, with the Kriveshko WIPO reference representing the closest prior art, the claims distinguish over the art as a whole. The claims further recite eligible subject matter under 35 USC 101, as under the most recent guidance (2019 PEG) they are not directed to a judicial exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128